 In the Matter of PALUMBO CIGAR COMPANY, INC.andDOMINICKSURACI, AN INDIVIDUALandUNITED CIGAR AND TOBACCO WORKERSUNION, LOCAL 647, AFFILIATED WITH THE C. I. O.Case No. C-2089.-Decided February 25, 1942Jurisdiction:cigarmanufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Drexel A. SprecherandMr. Sidney Reitman,for the Board.Mr. Solomon A. Schlesinger,of New York City, for the respond-ents.Mr. Vincent J. La Gamma,of New York City, for the Association.Mr. Joseph Tauber,of New York City, for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Cigar and Tobacco WorkersUnion, Local 647, affiliated with the C. I. 0., herein called the Union,the National Labor Relations Board, herein called the Board, bythe Regional Director for the Second Region (New York City)issued its complaint dated December 30, 1941, against Palumbo CigarCompany, Inc., New York City, herein called Respondent Palumbo,alleging, that Respondent Palumbo had engaged and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), (3), and (5) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, and against DominickSuraci, New York City, herein called' Respondent Suraci, acting asan agent of, and in the interest of, said Respondent Palumbo, fur-ther alleging that Respondent Suraci had engaged and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) of the Act. Copies of the complaint, accompaniedby a notice of hearing, were duly served upon the respondents, the39 N L. R. B, No. 31.176 PALUMBO CIGAR'COMPANY, INC.177Union, and Palumbo Cigar Company; Inc. Employees Welfare As-sociation, a labor organization alleged in the complaint to be dom-inated and supported by Respondent Palumbo.Concerning the unfair labor practices, the complaint alleged, insubstance, that the Respondent Palumbo, (1) initiated, formed, andsponsored the Association and assisted, dominated, contributed tothe support of, and interfered with the administration of saidAssociation; (2) on or about September 10, 1941, did enter into acollective bargaining agreement with the Association relating toterms and conditions of employment of its employees; (3) on andafter July 10, 1941, refused to bargain collectively with the Union,although the Union had been designated by the majority of itsemployees -within an appropriate unit as their representative forthe purposes of collective bargaining; (4) discouraged membershipin the Union by discharging on or about December 7, 1941, andrefusing to reinstate until on or about December 15, 1941, 13 of itsnamed employees because they joined and assisted the Union andbecause they refused to join and assist the Association; (5) vilified,disparaged, and expressed disapproval of the Union; interrogatedits employees concerning their union affiliations; urged, persuaded,and warned its employees to refrain from joining or remainingmembers of the Union; urged, persuaded, warned, and threatened itsemployees to join, assist, or remain members of the Association; and(6) by the foregoing acts the Respondent Palumbo interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The complaint further allegedthat Respondent Suraci, acting as an agent and in the interest ofRespondent Palumbo, on or about August 1, 1941, did address em.ployees of Respondent Palumbo upon the premises of the New Yorkplant and warned and threatened them to refrain from assisting,becoming members of, or remaining members of the Union andthereby interfered with, restrained, and coerced the employees ofRespondent Palumbo in the exercise of the rights guaranteed inSection 7 of the Act.The Association and the respondents thereafter filed their answersto the complaint, denying that the respondents had engaged in thealleged unfair labor practices. The Association, in its answer, assertedthat it at all times had represented a majority of the Respondent Pa-lumbo's employees; that the Union never had a majority of such em-ployees, and that the collective bargaining agreement entered into bythe Respondent Palumbo and the Association on September 10, 1941,was a good and valid agreement.. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the hearing 1 the respondents, the Union, the Association,and counsel for the Board entered into a stipulation and supplemen-tary stipulation dated January 20, 1942, and January 29, 1942,respectively.These provide as follows :STIPULATIONCharges having been filed by the United Cigar and TobaccoWorkers Union, Local 647, affiliated with the C. I. 0., herein-after called the Union, with the Regional Director of the Na-tional Labor Relations Board, hereinafter called the Board, forthe Second Region, New York City, alleging that the PalumboCigar Company, Inc., hereinafter called Respondent Palumbo,has engaged in unfair labor practices within the meaning ofSection 8, subsections (1), (2), (3) and (5) of the NationalLabor Relations Act, and further alleging that Dominick Suraci,hereinafter called Respondent Suraci, acting as an agent of andin the interest of said Respondent Palumbo, has engaged inunfair labor practices within the meaning of Section 8, sub-section (1) of the National Labor Relations Act; the Boardthrough its Regional Director having duly issued and served acomplaint and notice of hearing upon all parties, service ofwhich is hereby acknowledged by all parties; answers havingbeen filed by Respondent Palumbo, Respondent Suraci, andPalumbo Cigar Company, Inc. Employees Welfare Associa-tion, hereinafter called the Association, to the aforesaid com-plaint; and it being the desire of all parties hereto to settleand dispose of this proceeding.IT IS HEREBY STIPULATED AND AGREEDby and between Respond-ent Palumbo, RespondentSuraci,the Association, United Cigarand Tobacco Workers Union, Local 647, affiliated with theC. I. 0. and Drexel A. Sprecher and Sidney Reitman, attorneysfor the Board, that :1.Respondent Palumbo is a corporation duly organized un-der and existing by virtue of the laws of the State of New York,having its principal office and place of business at 68 East 131stStreet, in the City of New York, County of New York and-State of New York. Respondent Palumbo is engaged in themanufacture, sale and distribution of Italian type cigars andrelated products.2.Respondent Palumbo, in the course and conduct of itsbusinessfrom July 1, 1941 through December 31, 1941, caused1The hearing had originally been scheduled for January 22, 1942.On January 20, 1942,the Regional Director postponed the hearing indefinitely PALUMBO CIGAR COMPANY, INC. -179and has since then continuously caused over 95 per cent of thematerials used in the manufacture, sale and distribution of itscigars and related products to be purchased, delivered andtransported in interstate and foreign _commerce from andthrough the states of the United States other than the State ofNew York and from and through countries other than theUnited States of America to its plant, and causes and hascontinuously caused over 20 per cent of the products manufac-tured, sold and distributed by it, as part of its business, to besupplied, delivered and transported in interstate commerce toand through the states of the United States other than the Stateof New York from its plant in the State of New York. -Re-spondent Palumbo, from July 1, 1941 through December 31,1941, a characteristic period in the operation of its business, usedraw materials amounting in value to more than $50,000 andmanufactured and sold finished products amounting in valueto more than $35,000.3.The Respondent Palumbo and Respondent Suraci concedethat they are engaged in interstate commerce within the meaningof the National Labor Relations Act.4.Respondent Suraci does not admit, but for the purpose ofthis proceeding concedes that-he has acted as an agent of andin the interests of Respondent Palumbo and is an employerwithin the meaning of Section 2, subdivision (2) of the Act.5.United Cigar & Tobacco Workers Union, Local 647, affil-iatedwith the C. I. 0., hereinafter called the Union, andPalumbo Cigar Company, Inc. Employees Welfare Association,hereinafter called the Association, are each labor, organizationswithin the meaning of Section 2, subdivision (5) of the Act.6.Respondent Palumbo, Respondent Suraci, the Association,and the Union each waive any and all rights to a further hearingin this proceeding by or before the Board and each waive theirrights to the making of findings of fact and conclusions of lawby the Board except as hereinafter set forth..7.All production employees of Respondent Palumbo em-ployed in its New York plant, exclusive of office, sales and super-visory employees, constitute a unit appropriate for purposes ofcollective bargaining within the' meaning of Section 9, subdivi-sion (b) of the Act.The United Cigar and Tobacco WorkersUnion, Local 647, affiliated with the C. I. 0. has been designatedas and is the representative of all the employees in said unit forthe purposes of collective bargaining within the meaning ofSection 9, subdivision (a) of the Act. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.The parties hereto hereby agree to the issuance by theBoard, without further notice or proceedings, of an order sub-stantially in the following form,, which order shall have thesame force and effect as if made after full hearing, presentationof evidence and- the making of findings of fact and conclusionsof law :ORDERRespondents, their officers, agents, successors and assigns,shall :1.Cease and desist from :a. In any manner interfering with, restraining or coercingtheir employees in the exercise of their rights to self-organiza-tion, to form, join or assist a labor organization to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed bySection 7 of the National Labor Relations Act.b.Dominating or interfering with the formation or adminis-tration of the Palumbo Cigar Company, Inc. Employees Wel-fare Association or any other labor organization and from lend-ing support, financial or otherwise, to the Palumbo-Cigar Com-pany, Inc. Employees Welfare Association or any other labororganization.c.Discouraging membership in United Cigar and Tobacco'Workers Union, Local 647, affiliated with the C. I. 0. or in anyother labor organization of its employees by discriminating inregard to their hire and tenure of employment or any term orcondition of their employment.d.Refusing to bargain collectively with United Cigar andTobacco Workers Union, Local 647, affiliated with the C. I. 0.as the exclusive representatives of its production employees em-ployed in its New York plant, exclusive of office, sales andsupervisory employees.2.Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :a.Make whole all the employees of Respondent Palumbomentioned in Appendix A, attached hereto and made a parthereof, for earnings lost between November 7, 1941 and Decem-ber 15, 1941, by paying the sum of $1,218.25 to the RegionalDirector for the Second Region of the National Labor RelationsBoard, in cash settlement of all claims for back pay arising inthis proceeding, said $1,218.25 to be distributed by the RegionalDirector for the Second Region among the employees listed inAppendix A. PALUMBO CIGAR COMPANY, INC.181b.Withdraw all recognition from Palumbo Cigar Company,Inc.EmployeesWelfare Association, as the representative ofany of its employees for the purpose of dealing with Respond-ent Palumbo, concerning grievances, labor disputes, rates of pay,wages, hours of work, or other conditions of employment, com-pletely disestablish said Association as such representative bynotifying said Association that recognition has been withdrawnand that any and all contracts and agreements between Re-spondent Palumbo and said Association are void and of noeffect.c.Bargain collectively upon request with the United Cigar& Tobacco Workers Union, Local 647, affiliated with the C.I.O.as representative of the majority of its production employeesemployed in its New York Plant, exclusive of 'office, sales andsupervisory employees.d. Immediately post copies of the notice attached hereto andmade a part hereof, marked Appendix B in conspicuous placesthroughoutRespondent Palumbo's plant and maintain suchnotices for a period of 60 consecutive days from the posting ofsuch notices.e.Notify the Regional Director of the National Labor Re-lationsBoard for the Second Region within ten days of thedate of the approval by the National Labor Relations Boardof the stipulation upon which this order is based, what stepsthe respondent has taken to comply therewith.9.It is further stipulated and agreed that Respondent Pa-lumbo and Respondent Suraci consent to the entry by the properCircuit Court of Appeals of an order enforcing the terms of theBoard's order described in paragraph 6 of this stipulation. Itisfurther agreed that Respondent Palumbo and RespondentSuraci hereby waive notice of the application by the NationalLabor Relations Board to the said Circuit Court of Appeals forsaid enforcement order, and waive all rights to contest the entryof said order.10.The entire agreement between' the parties is containedwithin the terms of this instrument and there is no verbal agree-ment of any kind which varies, alters or adds to this stipulation.11.This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval; the 5th amended charge, the complaint,notice of hearing, answers, and this stipulation shall be filed withthe office of the Chief Trial Examiner in Washington, D. C.and shall constitute the entire record in this proceeding. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX A1.Aidala, John17.Modesti, Guiseffino2.Barbolini,Odeadato18.Modesti,Hector3.Bellini, Salvatore19.Mo'desti, S. Emanuele T. E.4.Carlino, Carmela20.Montano, F.5.Coppola, -Vincent21.Montano, Maddalino6.De Cicce, Ernesto22.Morano, Antonio7.DiMaggio, Antonio23.Pagano, Vincenzo8.Di Santa, Luigi-24.Pavia, Vincent9.Ferrannini,Andrew25.Pepitone,Calogero10.Greco, Egiola26.Peterugero,Vincenzo11. Ingrassia, Giacomo27.Picardi, Antony12.Laviano,Gaetano28.Rageneze,Leonardo13.Maggeri,Virgilio29.Riso, Gaetano14.Malatesta, Valentino30. Spagniola, Pasquale15.Miglianni, Paul31. Spadnude, Frank16.Modesti,A. Patti E.-APPENDIX BNOTICE TO EMPLOYEES OF PALUMBO CIGAR COMPANY, INC.Posted Pursuant to the agreement with the National LaborRelations Board.1.The Palumbo Cigar Company, Inc., will not in any manner in-terfere with,restrain or coerce its employees in the exercise of theirrights to self-organization,to form, join or assist any labor organi-zation, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the pur-poses of collective bargaining and other mutual aid or protectionas guaranteed by Section 7 of the National Labor Relations Act.2.The Palumbo Cigar Company, Inc., will not dominate orinterfere with the formation or administration of any labor or-ganization of its employees, and will not contribute financial orother support to any labor organization of its employees.3.The Palumbo Cigar Company, Inc., withdraws, 'and will re-frain from,all recognition of Palumbo Cigar Company,Inc. Em-ployees'Welfare Association as the representative of any of itsemployees for the purposes of collectivebargaining.and com-pletely disestablishes it as such representative,and all contracts,agreements, understandings and arrangements entered into be-tween thePalumbo Cigar Company,Inc., and Palumbo CigarCompany, Inc. Employees' Welfare Association, including theagreement dated September 10, 1941 are cancelled and will not begiven effect.4.The Palumbo Cigar Company, Inc., will not urge, persuadeor warn its employees from becoming or remaining members of PALUMBO CIGAR COMPANY, INC.183the United Cigar and Tobacco Workers Union; Local 647, affili-ated with the C. I. O.,,and it will, not threaten the said employeeswith discharge and other reprisals if they become 'membersthereof.5.The Palumbo Cigar Company, Inc., will not discouragemembership in the United Cigar and Tobacco Workers Union,Local 647, affiliated with the C. I. 0., or any other labor organiza-tion by discriminating in regard to hire and tenure of employmentor term or condition of employment.6.The Palumbo Cigar Conmpany, Inc., will not refuse to bar-gain collectively with the United Cigar and Tobacco WorkersUnion, Local 647, affiliated with the C. I. 0., as the representativeof the appropriate unit of its production employees, exclusive ofoffice, sales and supervisory employees, in respect to rates of pay,wages, hours of work and other conditions of employment.PALUMBO CIGAR COMPANY, INC.By- , Official.Dated :SUPPLEMENTAL STIPULATIONA stipulation of settlement having been agreed to by PalumboCigarCompany, Inc., (hereinafter called the RespondentPalumbo), Dominick Suraci, an individual (hereinafter called theRespondent Suraci), Palumbo Cigar Company, Inc.EmployeesWelfareAssociation,(hereinaftercalledtheAssociation),United Cigar and Tobacco Workers Union, Local 647, affiliated'with the C. I .0., (hereinafter called the Union), and Drexel A.Sprecher and Sidney Reitman, Attorneys, National Labor Rela-tions Board, on January 20, 1942, and it being the desire of theseparties to modify this stipulation in the manner and respectsmentioned hereinafter,IT IS HEREBY STIPULATED AND AGREED by and between Respond-ent Palumbo, Respondent Suraci, the Association, the Union andDrexelA. Sprecher and Sidney Reitman, attorneys for theBoard, that :1.The parties agree that the ORDER, in paragraph 8 of thestipulation, on pages 3, 4 and 5, shall be revised so as to read asfollows :ORDERRespondentPalumbo, its officers, agents, successors andassigns shall :1.Cease and desist from :a.In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organiza-tion, to form, join or assist a labor organization to bargaincollectively through representatives of their own choosing, and 184DECISIONSOF NATIONALLABOR RELATIONS BOARDto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedby Section 7 of the National Labor Relations Act.b:Dominating or interfering with the formation or admin-istration of the Palumbo Cigar Company, Inc. EmployeesWelfare Association or any other labor organization and fromlending support, financial or otherwise, to the Palumbo CigarCompany, Inc. Employees Welfare Association or any otherlabor organization.c.Discouraging membership in United Cigar and TobaccoWorkers Union, Local 647, affiliated with the C. I. 0. or inany other labor organization of its employees by discriminatingin regard to their hire and tenure of employment or any termor condition of their employment.d.Refusing to bargain collectively with United Cigar andTobacco Workers Union, Local 647, affiliated with the C. I. 0.as the exclusive representative of its production employeesemployed in its New York plant, exclusive of office, sales andsupervisory employees.2.Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :a.Make whole each of the employees of RespondentPalumbo mentioned in Appendix A, attached hereto andmade a part hereof, for earnings lost between November 7,1941 and December 15, 1941, the sums appearing opposite theirrespective names on Appendix A, in cash settlement of allclaims for back pay arising in this proceeding.b.Withdraw all recognition from Palumbo Cigar Company,Inc. Employees Welfare Association, as the representative ofany of its employees for the purpose of dealing with Respond-ent Palumbo, concerning grievances, labor disputes, rates ofpay, wages, hours of work, or other conditions of employment,completely disestablish said Association as such representativeby notifying said Association that recognition has been with-drawn and that any and all contracts and agreements betweenRespondent Palumbo and said Association are void and of noeffect.c.Bargain collectively upon request with the United Cigar& Tobacco' Workers Union, Local 647, affiliated with theC. I. 0. as representative of the majority of its productionemployees employed in its New York Plant, exclusive ofoffice, sales and supervisory employees.d. Immediately post copies of the notice attached hereto andmade a part hereof, marked Appendix B in conspicuous placesthroughout Respondent Palumbo's plant and maintain such PALUMBO CIGAR COMPANY, 'INC.-185notices for a period of 60 consecutive days from the postingof such notices.e.Notify the Regional Director of the National Labor Rela-tionsBoard for the Second Region within ten days of thedate of the approval by the National Labor Relations Boardof the stipulation upon which this order is based,'what steps.the Respondent Palumbo has taken to comply therewith.Respondent Suraci, his agents, successors and assigns shall:1.Cease and desist from :a.In any manner interfering with, restraining or coercingthe employees of the Respondent Palumbo in the exercise oftheir rights to self-organization, to form, join or assist a labororganization to bargain collectively through representativesof their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, as guaranteed by Section 7 of the National LaborRelations Act.2.Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :a.Notify the Regional Director of the National Labor Rela-tions Board for the Second Region within ten days of the dateof the approval by the National Labor Relations Board of thestipulation upon which this order is based, what steps theRespondent Suraci has taken to comply therewith.2.Paragraph 9, page 6, line 2, of the stipulation, shall berevised so that "paragraph 6" shall read "paragraph 8".3.The entire agreement between the parties is containedwithin the terms of the original stipulation of January 20, 1942and this supplemental stipulation, and there is no verbal agree-ment of any kind which varies, alters or adds to thesestipulations.APPENmx A1.Aidala, John ----------$44.0017.Modesti,Guiseffino__-_ $63.002Barbolini,Odeadato___3.Belini, Salvatore------55.0055.0018.Modesti,19.Modesti,Hector ------S.Emanuele44.004.Carlino, Carmela------32.00T. E.---------------26.005.Coppola, Vincent -------77.0020.Montano,F-----------52.006De Cicce, Ernesto_____55.0021.Montano,Maddalino__42 007Di Maggio, Antonio___53.0022.Morano,Antonio------3.088.Di Santa, Luigi -------43.0023.Pagano,Vincenzo-----42.009.Ferrannini, Andrew_-_3.0824.Pavia, Vincent________38.0010.Greco, Egiola_________24.0025.Pepitone,Calogero____33.0011. Ingrassia,Giacomo___3.0826.Peterugero, Vincenzo--52.0012.Laviano,Gaetano__--_20.0127.Picard!, Antony -------35.0013.Maggeri, Virgilio______46.0028.Rageneze, Leonardo---44.0014.Malatesta,Valentino__49.0029.Riso, Gaetano_________-27.0015.Miglianni,Paul_______46.0030. Spagniola, Pasquale___41.0016.Modest!, A. Patti E__33.0031. Spadnude, Frank___ .38.00 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO EMPLOYEES OF PALUMBO,CIGAR COMPANY, INC.Posted Pursuant to the agreement with the National LaborRelations Board.1.The Palumbo Cigar Company, Inc., will not in any mannerinterfere with, restrain or coerce its employees in the exercise oftheir rights to self-organization, to form, join or assist any labororganization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for thepurposes of collective bargaining and other mutual aid or pro-tection as guaranteed by Section 7 of the National Labor Rela-tions Act.2.The Palumbo Cigar Company, Inc., will not dominate orinterfere with the formation' or administration of any labor or-ganization of its employees, and will not contribute financial orother support to any, labor organization of its employees.3.The Palumbo Cigar Company, Inc., withdraws, and willrefrain from, all recognition of Palumbo Cigar Company, Inc.Employees' Welfare Association as the representative of any ofits employees for the purposes of collective bargaining and com-pletely disestablishes it as such representative, and all contracts,agreements, understandings and arrangements entered into be-tween the Palumbo Cigar Company, Inc., and Palumbo CigarCompany, Inc. Employees' Welfare Association, including theagreement dated September 10, 1941 are concelled and will notbe given effect.4.The Palumbo Cigar Company, Inc., will not urge, persuadeor warn its employees from becoming or remaining members ofthe United Cigar and Tobacco Workers Union, Local 647, affil-iated with the C. I. 0., and it will not threaten the said em-ployeeswith discharge and other reprisals if they becomemembers thereof.5.The Palumbo Cigar Company, Inc., will not discouragemembership in the United Cigar and Tobacco Workers Union,Local 647, affiliated with the C. I. 0., or any other labor organ-ization by discriminating in regard to hire and tenure of em-ployment or term or condition of employment.6.The Palumbo Cigar Company, Inc., will not refuse to bargain collectively with the United Cigar and Tobacco Workerstive of the appropriate unit of its production employees, ex-clusive of office, sales and supervisory employees, in respect to PALUMBO CIGAR COMPANY, INC.,187rates of pay,wages,hours of work and other conditions ofemployment.PALUJMBO CIGAR COMPANY, INC.By -----, Ofcial.Dated :On February 7, 1942, the Board issued an order approving theabove stipulation and supplemental stipulation making them a partof the record,and pursuant to Article II, Section 36, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,transferred the proceeding to the Board for the purpose of entryof a decision and order pursuant to the provisions of the stipulationand the supplemental stipulation.Upon the basis of the above stip-ulations and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT °I.THE BUSINESS OF RESPONDENTSRespondent Palumbo, a New York corporation,having its prin-cipal office and place of business at New York, New York, is engagedin the manufacture,sale, and distribution of Italian type cigars andrelated products.During the period fromJuly 1, 1941,throughDecember 31, 1941, Respondent Palumbo purchased materials valuedin excess of $50,000, 95 percent of which were shipped to it frompoints outside the State of New York and from countries other thanthe United States of America.During the same period the respond-ent manufactured,sold, and distributed finished products valued inexcess of$35,000, of which approximately 20 percent was sold andshipped to points outside the State of New York.Respondent Suraci acted as an agent of and in the interest ofRespondent Palumbo, and is an employer within the meaning ofSection 2,subdivision(2) of the Act.Respondent Palumbo and Respondent Suraci admit that they areengaged in commercewithin the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States andn ithforeign countries.ORDERUpon the basis of the above findings of fact, stipulation, andsupplemental stipulation, and- the entire record in the case, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that RespondentPalumbo Cigar Company, Inc., New York City,its officers,agents,successors,and assigns,shall: 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD1:Cease and desist from :(a) In any manner interfering with, restraining, ' or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the NationalLabor Relations Act;(b)Dominating or interfering with the formation or administra-tion of the Palumbo Cigar Company, Inc. Employees Welfare Asso-ciation or any other labor organization and from lending support,financial or otherwise, to the Palumbo Cigar Company, Inc. Em-ployeesWelfare Association or any other labor organization;(c)Discouraging membership in United Cigar and Tobacco Work-ers Union, Local 647,aaffiliated with the C. I. 0. or in any other labororganization of its employees by discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(d)Refusing to bargain collectively with United Cigar andTobacco Workers Union, Local 647, affiliated with the C. I. 0. as theexclusive representative of its production employees employed in itsNew York plant, exclusive of office, sales, and supervisory employees.2.Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act:(a)Make whole each of the employees of Respondent Palumbomentioned in Appendix A, attached hereto and made a part hereof,for earnings lost between November 7, 1941 and December 15, 1941,the sums appearing opposite their respective names on Appendix A,in cash settlement of all claims for back pay arising in thisproceeding ;(b)Withdraw all recognition from Palumbo Cigar Company,Inc.EmployeesWelfare Association. as the representative of anyof its employees for the purpose of dealing with RespondentPalumbo, concerning grievances, labor disputes, rates of pay, wages,hours of work, or other conditions of employment, completely dis-establish said Association as such representative by notifying saidAssociation that recognition has been withdrawn and that any andall contracts and agreements between Respondent Palumbo and saidAssociation are void of no effect;(c)Bargain collectively upon request with the United Cigar &TobaccoWorkers Union, Local 647, affiliated with the C. I. 0. asrepresentative of the majority' of its production employees employedin its New York Plant, exclusive of office, sales, and supervisoryemployees; PALUMBO CIGAR COMPANY, INC.189(d) Immediately post copies of the notice attached hereto andmade a part hereof, marked Appendix B, in conspicuous placesthroughout Respondent Palumbo's plant and maintain such noticesfor a period of 60 consecutive days from the posting of such notices;(c)Notify the Regional Director of the National Labor RelationsBoard for the Second Region within ten days of the date of theapproval by the National Labor Relations Board of the stipulationupon which this order is based, what steps the Respondent Palumbohas taken to comply therewith.,_Respondent Dominick Suraci, New York City, his agents, succes-sors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing theemployees of the Respondent Palumbo in the exercise of their rightsto self-organization, to form, join, or assist a labor organization tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed by Sec-tion 7 of the National Labor Relations Act:2.Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act :(a)Notify the Regional Director of the National Labor RelationsBoard for the Second Region within ten days of the date of theapproval by the National Labor Relations Board of the stipulationupon which this Order is based, what-steps the Respondent Suracihas taken to comply therewith.'CxA ALAN MILLIS took no part in the consideration of the aboveDecision and Order.APPENDIX A1.Aidala, John-------------- $44 002.Barbolini, Odeadato ------- 55. 003.Bellini, Salvatore----------55.004.Carlino,,Carmela----------- 32 005Coppola, Vincent___________ 77 00.6.De Cicce, Ernesto --------- 55.00^7Di Maggio, Antonio -------- 53.008Di Santa, Luigi -----------43.009Ferrannini, Andrew --------3.0810.Greco, Egiola -------------- 24 0011. Ingrassia,Giacomo --------3.0812.Laviano, Gaetano ---------- 20.0113.Maggeri,Virgilio__________46.0014.Malatesta, Valentino--_____ 49.0015.Miglianni, Paul____________46.0016.Modesti, A. Patti E-------- 33.0017. ,vIodesti,Guiseffino--------- $63.0018.Modesti,Hector ------------44.0019.Modesti,S Emanuele T. E_ 26 0020Montano,F_______________ 52.0021., Montano,Maddalino--__-__ 42 0022Morano,Antonio___________3 0823.Pagano,Vincenzo----------42 0024.Pavi,Vincent_____________38.0025.Pepitone,Calogero---------33.0026.Peterugero."Vincenzo------52. 0027.Picardi,Antony ----------- 35 0028.Rageneze,Leonardo ------- 44.0029.Riso,Gaetano_____________27.0030. Sp,igniola,Pasquale-------41 0031 Spadnude,Frank__________38.000 190DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO EMPLOYEES OF PALUMBO CIGAR COMPANY, INC.Posted Pursuant to the agreement with the National Labor Rela-tions Board.1.The Palumbo Cigar Company, Inc., will not in any mannerinterfere with, restrain or coerce its employees in the exercise oftheir rights to self-organization, to form, join or assist any labororganization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purposesof collective bargaining and other mutual aid or protection asguaranteed by Section 7 of the National Labor Relations Act.2.The Palumbo Cigar Company, Inc., will not dominate or inter-fere with the formation or administration of any labor organizationof its employees, and will not contribute financial or other supportto any labor organization of its employees.3.The Palumbo Cigar Company, Inc., withdraws, and will refrainfrom, all recognition of Palumbo Cigar Company, Inc. Employees'Welfare Association as the representative of any of its employeesfor the purposes of collective bargaining and completely disestablishesit as such representative, and all contracts, agreements, understand-ings and arrangements entered into between the Palumbo Cigar Com-pany, Inc., and Palumbo Cigar Company, Inc. Employees' WelfareAssociation, including the agreement dated September 10, 1941 arecancelled and will not be given effect.4.The Palumbo Cigar Company, Inc., will not urge, persuade orwarn its employees from becoming or remaining members of theUnited Cigar and Tobacco Workers Union, Local 647, affiliated withthe C. I. 0., and it will not threaten the said employees with dis-charge and other reprisals if they become members thereof.5.The Palumbo Cigar Company, Inc., will not discourage mem-bership in the United Cigar and Tobacco Workers Union, Local 647,criminating in regard to hire and tenure of employment or termor condition of employment.6.The Palumbo Cigar Company, Inc., will not refuse to bargaincollectivelywith the United Cigar and Tobacco Workers UnionLocal 647, affiliated with the C. I. 0., as the representative of theappropriate unit of _its production employees, exclusive of office, salesand supervisory employees, in respect to rates of pay, wages, hoursof work and other conditions of employment.PALUMBO CIGAR COMPANY, INC.ByOfficial.Dated :